Citation Nr: 0516534	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  03-25 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether there was clear and unmistakable error in a June 
2, 1981, rating decision, which granted service connection 
and a noncompensable rating for musculoskeletal reaction.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from July 1973 to July 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  This matter is also before the 
Board from a May 2004 rating decision of the Winston-Salem, 
North Carolina, RO.  The case is under the jurisdiction of 
the Winston-Salem, RO.

The veteran has raised the issue of entitlement to an 
effective date earlier than December 13, 2002, for an 
increased rating award for migraine headaches.  This issue 
has not yet been addressed by the RO and is referred for any 
appropriate action.  


FINDINGS OF FACTS

1.  The appellant has not alleged that the June 2, 1981, 
rating decision included the kind of error, of fact or of 
law, that when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.

2.  Service connection for diabetes mellitus was denied by a 
September 1981 rating decision.

3.  Evidence submitted since the September 1981 rating 
decision is new and relates to an unestablished fact 
necessary to substantiate the claim.  

4.  Diabetes mellitus was not shown in service or to a degree 
of 10 percent or more within one year after separation from 
service and is not related to alleged PCB exposure in 
service.  


CONCLUSIONS OF LAW

1.  The June 2, 1981, rating decision was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105(c), 3.150, 3.151, 
3.155 (2004).

2.  The September 1981 decision denying entitlement to 
service connection for diabetes mellitus is final; evidence 
submitted since that denial is new and material, and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2004).

3.  Diabetes mellitus was not incurred in service, nor may it 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Clear and Unmistakable Error

The Veterans Claims Assistance Act of 2000 (VCAA) prescribes 
VA duties to notify the claimant of the evidence needed to 
substantiate a claim, of the evidence VA will obtain, and of 
the claimant's responsibilities with regard to obtaining 
evidence.  It also prescribes VA duties to help a claimant 
obtain relevant evidence.  VCAA is codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and VA 
duties pursuant thereto have been codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326.  

The determination of whether there was clear and unmistakable 
error (CUE) in a prior decision is based upon the record and 
the law in effect at the time of the challenged decision.  
Russell v. Principi, 3 Vet. App. 310, 314 (1992).  Therefore, 
the duty to assist in evidentiary development and the duty to 
notify the claimant of any additional evidence necessary to 
complete the application are not applicable where a CUE is 
claimed.  Livesay v. Principi, 15 Vet. App. 165, 178-9 
(2001).

Previous decisions which are final and binding, including 
decisions of service connection and degree of disability, 
will be accepted as correct in the absence of clear and 
unmistakable error.  38 C.F.R. § 3.105(c).  A CUE is defined 
as "the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error."  
See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Review for 
clear and unmistakable error in a prior decision must be 
based on the record and the law as it existed when that 
decision was made.  Russell, 3 Vet. App. at 314.

In Russell, the United States Court of Appeals for Veterans 
Claims (Court) propounded a three-pronged test for 
determining when there is clear and unmistakable error 
present in a prior decision.  These are:  (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator, (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated 
must be asserted), or the statutory or regulatory provisions 
extant at the time were incorrectly applied; (2) the error 
must be undebatable and of the sort which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made; and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
See Russell, 3 Vet. App. at 313-14.  

In Fugo, the Court refined and elaborated on the definition 
of CUE and pleading requirements, stating:  

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. ... If a claimant-appellant 
wishes to reasonably raise CUE there 
must be some degree of specificity as to 
what the alleged error is and, unless it 
is the kind of error ... that, if true, 
would be CUE on its face, persuasive 
reasons must be given as to why the 
result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a CUE claim is undoubtedly a collateral 
attack, the presumption is even 
stronger.

Fugo, 6 Vet. App. at 43-44 (emphasis in the original).  

Thus, as a threshold matter, a claimant must plead CUE with 
sufficient particularity.  Only if this threshold requirement 
is met does the Board have any obligation to address the 
merits of the CUE claim.  See Phillips v. Brown, 10 Vet. 
App. 25, 30-2 (1997) (distinguishing a denial of CUE due to 
pleading deficiency from a denial of CUE on merits).  

The Court has held that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  See Baldwin v. West, 13 Vet. App. 1, 
5 (1999).  Similarly, absent VA's commission of "a grave 
procedural error," see Hayre v. West, 188 F.3d 1327, 1333 
(Fed. Cir. 1999), the Court has held that the VA's breach of 
its duty to assist cannot form a basis for a claim of clear 
and unmistakable error.  Tetro v. Gober, 14 Vet. App. 100, 
109 (2000).  

The record indicates that a June 1981 rating decision granted 
service connection for psychophysiologic musculoskeletal 
reaction manifested by complaints of headaches, and awarded a 
noncompensable rating.  An April 1981 fee basis 
neuropsychiatric examination diagnosed the veteran with 
psychophysiologic musculo-skeletal reaction manifested by 
complaints of headaches and basically passive-dependent 
personality.  The veteran contends that this was an incorrect 
diagnosis and that he should have been diagnosed with 
migraine headaches instead.  It is noted that an April 2003 
psychiatric examination report indicates that the 1981 
diagnosis was in error and that the appellant's correct 
diagnosis should have been migraine headaches.

The veteran contends that the June 1981 rating decision was 
clearly and unmistakably erroneous because the April 1981 
neuropsychiatric examination provided an incorrect diagnosis.  
As a matter of law, however, a medical error or change in 
diagnosis cannot constitute CUE that would mandate revision 
of a prior adjudicative determination by an RO.  See Russell 
v. Principi, 3 Vet. App. 310, 314 (1992).  The RO's decision 
was based on the diagnosis provided by the fee basis doctor 
at that time and the decision does not contain factual or 
legal adjudicative errors of such magnitude, individually or 
cumulatively, that a different outcome would have to have 
been reached in their absence.  The Board finds that a valid 
claim for CUE has not been stated, and that the appeal must 
be dismissed.    

Diabetes Mellitus

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The veteran's request to reopen his claim for service 
connection for diabetes mellitus was received in February 
2002.  In a March 2002 letter, the RO informed the veteran of 
VCAA.  The letter notified him of the requirements of VCAA 
regarding new and material evidence, and indicated to him the 
evidence he must provide, and that evidence that VA would 
endeavor to obtain on his behalf.  

Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims; he is familiar 
with the law and regulations pertaining to his claims; he 
does not dispute any of the material facts pertaining to his 
claims, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claim.  

New and Material Evidence
  
Entitlement to service connection for diabetes was denied by 
a September 1981 rating decision.  The veteran was notified 
of that decision by letter dated in October 1981.  That 
decision was not appealed and it is final.  38 U.S.C.A. 
§ 7105.  In order to reopen the claim, new and material 
evidence must be submitted.  38 U.S.C.A. § 5108.  

New evidence is existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

The evidence before VA in 1981 included the veteran's service 
medical records, which indicated no treatment for or 
diagnosis of diabetes.  Post-service records included report 
of an April 1981 VA examination which noted that the veteran 
had glycosuria.  VA treatment records in June 1981 noted a 
diagnosis of diabetes mellitus.  

Evidence submitted subsequent to the 1981 rating decision 
include the veteran's reports that before separation from 
service and within 12 months after separation from service, 
he had various symptoms associated with diabetes.  He 
reported that these symptoms included excessive thirst, 
frequent urination, major weight loss and gain, dizziness, 
and exhaustion.  In addition, he underwent examination in 
February 2004.  Report of this examination states that the 
finding of glycosuria 21 months following discharge from 
service was not confirmatory evidence that the veteran's 
diabetes is service connected.  The examiner stated that 
speculation was required in view of the development of the 
glycosuria 21 months after service and that it was as likely 
as not that the diabetic condition was developing within 12 
months after discharge, although marked speculation was 
necessary.  

The veteran's reports as to symptoms experienced and the 2004 
examination report were not before VA in 1981 and are clearly 
new.  The Board further finds this evidence to be material as 
it relates to the existence of the diabetic condition during 
the requisite time-period and raises a reasonable possibility 
of substantiating the claim.  As new and material evidence 
has been submitted, the claim is reopened.  The Board must 
next determine whether entitlement to service connection is 
warranted.  

Service Connection 

The VCAA is applicable to this appeal.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  As 
stated above, the Board finds that the notice and duty to 
assist provisions of the law have been met.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection for a disability may be granted when it is 
due to disease or injury incurred coincident with service, or 
if preexisting service, was aggravated therein.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  When a chronic disease, such as 
diabetes, becomes manifest to a degree of 10 percent or more 
within one year of separation from service in a veteran who 
has served for a period of 90 days or more after December 31, 
1946, such chronic disease may be presumed to have been 
incurred in service.  38 C.F.R. §§ 3.307, 3.309.  

Factual Background

The veteran's service medical records indicate no treatment 
for or diagnosis of diabetes.  The enlistment examination 
report, dated in January 1973, indicates that he weighed 172 
pounds.  A March 1974 report of medical examination indicates 
that he weighed 190 pounds.  A July 1977 report of medical 
examination indicates that he weighed 188 pounds.   
Urinalysis noted that albumin and sugar were negative.  His 
separation examination report, dated in May 1979, indicates 
that he weighed 195 pounds.  Also on separation examination 
report, urinalysis noted that albumin and sugar were 
negative.  

The veteran's post-service medical records include a December 
12, 1980, VA treatment record, which indicates that he 
weighed 198 pounds.  A December 16, 1980, VA treatment report 
indicates that he weighed 190 pounds.  On VA examination in 
April 1981, he weighed 179 pounds.  At that time, urinalysis 
showed 4+ glucose.  The symptoms complained of at that time 
were occasional severe migraine headaches, hearing loss, and 
constant blurring of the eyes.  Urinalysis in June 1981 again 
showed 4+ glucose.  In addition, in June 1981, blood tests 
showed that his glucose was 370.  He was diagnosed with 
diabetes mellitus in June 1981 and was given insulin 
prescription.

In a statement received in May 2002, the veteran alleged that 
he was probably diabetic while on active duty and positively 
diabetic within the first year after discharge from service 
with the following symptoms:  frequent urination, major 
weight loss and gain, frequent headaches, frequent change in 
vision with and without prescription eye glasses, frequent 
indigestion, some dizziness, exhaustion.  He also asserted 
that his diabetes was caused by a virus he had during 
service. 

In the notice of disagreement received in December 2002, the 
veteran alleged that prior to separation from service and 
during the first year after separation from service, he had 
symptoms of diabetes, to include severe headaches, weight 
gain, excessive thirst, and dizzy spells. 

During a hearing held in January 2004, the veteran reported 
that from the time of his separation from service and his 
first VA examination, he had major weight loss.  He reported 
that this weight loss, along with frequent indigestion, 
dizziness, and migraines were symptoms of his diabetes.  

The report of a February 2004 VA examination, which addressed 
the issue of date of onset of diabetes noted that speculation 
was required in view of the development of the glycosuria 21 
months after service.  The examiner found that it was as 
likely as not that the diabetic condition was developing 
within 12 months after discharge, although marked speculation 
was necessary.  The examiner also stated that the symptoms 
that the veteran was claiming were related to diabetes 
("headaches, dizziness, indigestion, and so forth") were 
not related to his diabetes.  

Analysis

The veteran has repeatedly alleged that he has Type I 
diabetes, rather than Type II diabetes, and that he has 
submitted various articles regarding the causes of Type I 
diabetes.  The medical record clearly indicates that he has 
Type II, and not Type I diabetes.  The Board finds no medical 
support for the veteran's assertion that he has Type I 
diabetes, and will not further address this allegation as it 
is completely incorrect and without merit.    

Because diabetes mellitus was not present in service, an 
award of service connection may be made with a showing that 
the disease was present to a compensable degree within one 
year after service.  In this case, diabetes mellitus is 
considered present to a compensable degree when it is shown 
that the disease is "Manageable by restricted diet only"  
38 C.F.R. § 4.119, Diagnostic Code 7913 (2004).  After 
thorough consideration of the evidence of record, the Board 
finds that diabetes was not manifested to a degree of 10 
percent or more within one year of separation from service.  

The appellant has not reported that he was placed on a 
special diet during the requisite 12-month period in order to 
control his diabetes.  Indeed, he was not aware that he had 
diabetes until April 1981.  There are no medical records 
within 12 months of separation from service which indicate 
any complaints of symptoms associated with diabetes mellitus.  
The Board notes the veteran's allegations that during this 
12-month period, he had various symptoms, which he believes 
are related to diabetes.  As mentioned earlier, a February 
2004 VA examination report indicates that headaches, 
dizziness, and indigestion were not related to diabetes.  As 
for the other symptoms, the Board notes that there are 
contradictory statements as to what symptoms he had and that 
the medical evidence does not support his assertions.

In March 2002, the veteran reported that within 12 months 
after separation from service, he had major weight loss and 
gain.  In December 2002, he reported that during this 12-
month period, he had weight gain.  In January 2004, he 
testified that during this 12-month period, he had major 
weight loss.  Thus, there are contradictory statements as to 
whether during this time he had major weight loss, gain, or 
both.  VA treatment records indicate, however, that on 
December 12, 1980, he weighed 198 pounds, just three pounds 
more than what he weighed on separation.  It appears that his 
weight loss began after December 12, 1980.  It is noted that 
on December 16, 1980, he weighed 190 pounds, and by April 
1981, he weighed 179 pounds.  

The veteran's sincere belief that he had such symptoms within 
12 months of separation from service is not doubted.  
However, the medical evidence does not support this belief.  
The record shows that weight changes began as of December 
1980.  Given that the medical records do not show but a 
change of three pounds between separation and 17 months after 
separation from service, and that major weight loss was not 
shown until 17 months after separation from service, the 
Board must conclude that diabetes mellitus was not shown to a 
degree of 10 percent or more within 12 months after 
separation from service.

The Board notes the February 2004 VA examiner's findings.  It 
is initially noted that the examiner did not indicate that 
diabetes was manifested to a degree of 10 percent or more 
within one year of separation from service.  Rather, the 
examiner opined that the diabetic condition was developing 
within 12 months after service.  In any event, there was 
marked speculation on the part of the examiner in rendering 
an opinion.  

38 C.F.R. § 3.102 provides that service connection may not be 
based on a resort to speculation or even remote possibility.  
The United States Court of Appeals for Veterans Claims (the 
Court) has held that where a physician is unable to provide a 
definite causal connection, the opinion on that issue 
constitutes "what may be characterized as non-evidence".  See 
Perman v. Brown, 5 Vet. App. 237, 241 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  The VA examiner 
admittedly resorted to marked speculation in the February 
2004 opinion. It follows that the opinion constitutes "what 
may be characterized as non- evidence".

The Board concludes that the evidence of record does not show 
that diabetes mellitus was manifested to a degree of 10 
percent or more within one year after separation from 
service.  If the diabetes was manifested to such degree 
within one year after separation from service, the veteran 
would have had to be on a restricted diet to manage the 
diabetes.  And, since he did not become aware that he had 
diabetes until after this time, he could not have possibly 
been on a diabetic diet.  He has certainly not claimed to 
have been on such diet.  

The Board notes that the veteran has alleged that he was 
exposed to PCBs while serving as an electrician aboard Navy 
ships.  In support of this contention, he has submitted a 
statement from a B.F.B., dated in August 2004, which 
indicated that B.F.B. served aboard the U.S.S. America with 
the veteran during the 1970's.  B.F.B. stated that he had 
personal knowledge that the veteran worked with equipment 
which contained capacitors, transformers, ballasts, cables, 
and wiring, all of which are now known to have contained 
PCBs.  However, assuming, arguendo, that he was exposed to 
PCBs during service, the record does not establish any such 
exposure caused his diabetes.  

The veteran has submitted numerous internet articles 
regarding studies conducted on exposure to PCBs and potential 
health effects.  There is material on studies relating to 
exposure of Native Americans to PCB through contaminated 
fish.  These included, in pertinent part, an article which 
indicated that exposure to PCBs in fish might increase the 
risk for clinical effects such as diabetes.  One article 
indicated that several occupational or epidemiologic studies 
indicated adverse health effects from exposure to PCBs, 
including cancer and effects on the cardiovascular, hepatic, 
immune, musculoskeletal, endocrine, gastrointestinal, and 
dermal systems.  Another article noted that widespread 
pollution by toxic substances such as PCBs, cadmium, mercury, 
dioxin, and pesticides are linked to growing epidemic of 
chronic diseases such as asthma, diabetes, lupus, and 
arthritis.  

The Board finds that these articles do not provide any 
information which would tend to show that the veteran in this 
case has diabetes mellitus due to PCB exposure.  General 
information that toxic substances are linked to various 
chronic diseases, or that PCB through contaminated fish may 
increase the risk of diabetes does not support the finding 
that the veteran has diabetes as a result of alleged in-
service PCB exposure.  The record simply does not show, other 
than through mere speculation, that diabetes was incurred in 
or as a result of service or can be presumed to have been so 
incurred.  Therefore, service connection is not warranted.  


ORDER

The June 2, 1981, rating decision was not clearly and 
unmistakably erroneous and that appeal is denied.

Service connection for diabetes mellitus is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


